236 P.3d 73 (2010)
2010 OK 23
In the Matter of the REINSTATEMENT OF Gerald Francis MEEK, to Membership in the Oklahoma Bar Association and the Roll of Attorneys.
SCBD No. 5534.
Supreme Court of Oklahoma.
March 9, 2010.

ORDER
¶ 1 Petitioner, Gerald Francis Meek (Meek), was admitted to the Oklahoma Bar Association (OBA) on April 20, 2001. He currently lives and practices in North Carolina. Meek is admitted to the practice of law in North Carolina[1]. He has continuously practiced law in North Carolina since March 1998.
¶ 2 Meek was administratively suspended from the OBA in 2004 for failing to pay dues and noncompliance with Mandatory Continuing Legal Education. His name was stricken from the Roll of Attorneys on September 15, 2004. On June 19, 2009, Meek petitioned this Court for reinstatement to the OBA pursuant to Rule 11.1, of the Rules Governing Disciplinary Proceedings, Okla. Stat. tit. 5, ch. 1, app. 1-A (2001). A hearing was held before the Professional Responsibility Tribunal (Tribunal) on September 3, 2009. The Tribunal, along with the OBA, jointly recommend Meek's reinstatement.
¶ 3 Upon careful consideration of Meek's petition, this Court finds that the record demonstrates by clear and convincing evidence, the following:
1) Meek has satisfied the procedural requirements for reinstatement. He has complied with the notice requirements of Rules 11.1(a) and 11.3(b), RGDP; and no objections to his reinstatement were received.

*74 2) Meek has not filed any applications for reinstatement prior to this proceeding.
3) Meek possesses the good moral character entitling him to be readmitted to the OBA.
4) Meek has not engaged in the unauthorized practice of law in the State of Oklahoma during his suspension.
5) Meek has remained abreast of the current legal developments and possesses the competency and learning in the law required for reinstatement to the OBA.
6) Meek has established his good moral character which would entitle him to be reinstated to the OBA.
7) The OBA has incurred costs in the amount of $821.22 for the investigation and processing of the application in this case.
¶ 4 IT IS THEREFORE ORDERED, that Gerald F. Meek be reinstated to membership in the OBA and his name be reinstated to the Roll of Attorneys licensed to practice law in the State of Oklahoma.
¶ 5 IT IS FURTHER ORDERED that such reinstatement is conditioned upon Meek's payment to the OBA for the costs of this proceeding in the amount of $821.22. The $275.00 bar dues that Meek paid in anticipation of being reinstated in 2009 shall be applied to his 2010 dues now due. These amounts are ORDERED to be paid within ninety days from the date this Order is filed with the Clerk of this Court.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 8th day of March, 2010.
ALL JUSTICES CONCUR.
NOTES
[1]  He was previously admitted to practice in South Carolina, Georgia, Texas, and Arkansas but was administratively suspended for nonpayment of dues.